      Case 1:19-cv-10796-DLC Document 130 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 SECURITIES AND EXCHAGE COMMISSION,      :
                                         :
                     Plaintiff,          :            19cv10796 (DLC)
                                         :
                -v-                      :                  ORDER
                                         :
 INTERNATIONAL INVESTMENT GROUP, LLC,    :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On April 24, 2020, non-parties Girobank, N.V. and Girobank

International, N.V. (together, “Girobank”) opposed the April 16

application of non-parties IIG Structured Trade Finance, Ltd.

(“STFF”) and IIG Global Trade Finance Fund Ltd. (“GTFF”) for an

Order, under this Court’s ancillary jurisdiction, directing

certain distributions.     Girobank also opposed the April 20

application of non-party TriLinc Global Impact Fund -- Trade

Finance, Ltd. (“TriLinc”), for an Order, under this Court’s

ancillary jurisdiction, directing certain distributions.            On

April 24, Bank Leumi USA (“Bank Leumi”) objected to the April 16

application of STFF and GTFF and the April 20 application of

TriLinc to the extent they seek an Order that would require Bank

Leumi to disburse funds in excess of the current account

balances.   Accordingly, it is hereby
         Case 1:19-cv-10796-DLC Document 130 Filed 04/27/20 Page 2 of 2



     ORDERED that any reply to the April 24 submissions of

Girobank and Bank Leumi is due May 1, 2020.



Dated:       New York, New York
             April 27, 2020


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
